Citation Nr: 1225731	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-39 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than September 27, 2002 for the award of service connection for chronic bronchitis with chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to an effective date earlier than September 27, 2002 for the award of service connection for frostbite injury to the right foot with peripheral neuropathy.  

3.  Entitlement to an effective date earlier than September 27, 2002 for the award of service connection for frostbite injury to the left foot with peripheral neuropathy.  

4.  Entitlement to an effective date earlier than September 27, 2002 for the award of service connection for degenerative disc disease of the cervical spine.  

5.  Entitlement to an effective date earlier than September 27, 2002 for the award of service connection for degenerative arthritis of the left hip.  

6.  Entitlement to an effective date earlier than September 27, 2002 for the award of service connection for residuals of a concussion with headaches.  

7.  Entitlement to an effective date earlier than September 27, 2002 for the award of service connection for bilateral hearing loss.  

8.  Entitlement to an effective date earlier than August 17, 2006 for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2009, the Board remanded the claims for issuance of a statement of the case.  The development has been completed, and the case is before the Board for final review.  The Board notes that in its July 2009 remand, the issue of entitlement to an effective date earlier than September 27, 2002 for the award of service connection for degenerative arthritis of the right hip was also remanded for issuance of a statement of the case.  However, as service connection has never been granted for degenerative arthritis of the right hip, and the Veteran has never alleged service connection for any right hip disability, the issue of entitlement to an effective date earlier than September 27, 2002 for the award of service connection for degenerative arthritis of the right hip is not before the Board, and the only claims on appeal are set forth on the title page.  

The Veteran was scheduled to present testimony at a video conference hearing before a Veterans Law Judge in March 2012.  However, the Veteran cancelled the hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2011).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for a skin disability, to include as secondary to exposure to herbicide agents, and the issue of whether there was clear and unmistakable error (CUE) in a November 1979 rating decision that, in pertinent part, denied entitlement to service connection for hypertension, a bilateral knee disability, a lumbar spine disability, and an acquired psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an effective date earlier than September 27, 2002 for the award of service connection for residuals of a concussion with headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  On September 27, 2002, the Veteran filed original claims for service connection for chronic bronchitis with COPD, frostbite injury to the right foot with peripheral neuropathy, frostbite injury to the left foot with peripheral neuropathy, degenerative disc disease of the cervical spine, degenerative arthritis of the left hip, and bilateral hearing loss, and in an April 2008 rating decision, the RO granted service connection for such disorders, effective September 27, 2002.

2.  The competent evidence of record reflects that the Veteran did not file either formal or informal claims for service connection for chronic bronchitis with COPD, frostbite injury to the right foot with peripheral neuropathy, frostbite injury to the left foot with peripheral neuropathy, degenerative disc disease of the cervical spine, degenerative arthritis of the left hip, and bilateral hearing loss at any time prior to September 27, 2002.

3.  On August 17, 2006, the evidence of record indicated that the Veteran's tinnitus was due to his bilateral hearing loss (which had been found to be related to his period of service).  

4.  The competent evidence of record reflects that the Veteran did not file a formal or informal claim for service connection for tinnitus at any time prior to August 17, 2006.   


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 27, 2002 for the awards of service connection for chronic bronchitis with COPD, frostbite injury to the right foot with peripheral neuropathy, frostbite injury to the left foot with peripheral neuropathy, degenerative disc disease of the cervical spine, degenerative arthritis of the left hip, and bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).

2.  The criteria for an effective date earlier than August 17, 2006 for the award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a November 2003 letter, the RO advised the Veteran of what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  A March 2006 letter also advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.

However, the appeal arises from the initial awards of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records, Social Security Administration records, and the Veteran's statements.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Moreover, the nature of the claims for earlier effective dates is based upon evidence already contained in the claims file, and the Veteran's argument centers around evidence in the claims file.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Generally, a specific claim in the form prescribed by VA must be filed in order for VA benefits to be paid.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151, 3.160 (2011).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2011); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2011); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that the effective date for the grants of service connection for his chronic bronchitis with COPD, frostbite injury to the right foot with peripheral neuropathy, frostbite injury to the left foot with peripheral neuropathy, degenerative disc disease of the cervical spine, degenerative arthritis of the left hip, bilateral hearing loss, and tinnitus should be the date following his separation in service because that is when his disabilities initially arose.  

The Veteran was discharged from active service on June 22, 1979.  On September 27, 2002, he filed original claims for service connection for chronic bronchitis with COPD, frostbite injury to the right foot with peripheral neuropathy, frostbite injury to the left foot with peripheral neuropathy, degenerative disc disease of the cervical spine, degenerative arthritis of the left hip, and bilateral hearing loss.  The Veteran submitted a November 2003 letter in which a VA physician found that the Veteran's chronic bronchitis with COPD, frostbite injury to the right foot with peripheral neuropathy, frostbite injury to the left foot with peripheral neuropathy, degenerative disc disease of the cervical spine, degenerative arthritis of the left hip, and bilateral hearing loss were related to his period of service.  The Veteran underwent a VA audiological examination on August 17, 2006, in which the examiner found that the Veteran's hearing loss was due to his period of service and that his tinnitus was due to his hearing loss.  On VA general examination in December 2007, the VA examiner found that the Veteran's chronic bronchitis with COPD, frostbite injury to the right foot with peripheral neuropathy, frostbite injury to the left foot with peripheral neuropathy, degenerative disc disease of the cervical spine, and degenerative arthritis of the left hip were all related to his period of active service.  

No evidence or correspondence which can be construed as either formal or informal claims for service connection for chronic bronchitis with COPD, frostbite injury to the right foot with peripheral neuropathy, frostbite injury to the left foot with peripheral neuropathy, degenerative disc disease of the cervical spine, degenerative arthritis of the left hip, and bilateral hearing loss were filed at any time prior to September 27, 2002, as the record reflects that the Veteran did not submit any statements prior to September 27, 2002 which mentioned these disabilities specifically or any intent to claim benefits for such disabilities.  Similarly, no evidence or correspondence which can be construed as either a formal or informal claim for service connection for tinnitus was filed at any time prior to August 17, 2006, as the record reflects that the Veteran did not submit any statements prior to August 17, 2006 which mentioned tinnitus specifically or any intent to claim benefits for tinnitus.  Although the Veteran filed a claim for service connection for bilateral hearing loss on September 27, 2002, he did not mention any problems with ringing in the ears or tinnitus at that time.  Indeed, the Veteran had not made any statements relating to tinnitus prior to his August 2006 VA audiological examination.        

In an April 2008 rating decision, the RO granted service connection for chronic bronchitis with COPD, frostbite injury to the right foot with peripheral neuropathy, frostbite injury to the left foot with peripheral neuropathy, degenerative disc disease of the cervical spine, degenerative arthritis of the left hip, and bilateral hearing loss, all effective September 27, 2002.  The RO also granted service connection for tinnitus, effective August 17, 2006.

The Veteran argues that his effective dates should be based on the date entitlement arose for service connection for his disabilities.  Regarding his chronic bronchitis with COPD, the Veteran has submitted private and VA medical records dated from August 1993 to April 2002 showing treatment for pneumonia, empyema, and emphysema.  With respect to his degenerative arthritis of the left hip, the Veteran has submitted private medical records dated from July 1998 to June 1999 reflecting treatment for a left hip disability.  In regards to his frostbite injury to the right foot with peripheral neuropathy, the Veteran submitted a November 1999 VA medical report showing treatment for a right foot disability.  With respect to his degenerative disc disease of the cervical spine, a September 1979 VA examination indicated that the Veteran had cervical strain, a December 1991 x-ray revealed minor degenerative changes of the cervical spine, and private medical records dated from July 1998 to June 1999 showed treatment for a cervical spine disability.  

However, despite some evidence of earlier treatment for a respiratory disability, a right foot disability, a cervical spine disability, and a left hip disability, the record reflects that the Veteran did not file either formal or informal claims for service connection for chronic bronchitis with COPD, frostbite injury to the right foot with peripheral neuropathy, frostbite injury to the left foot with peripheral neuropathy, degenerative disc disease of the cervical spine, degenerative arthritis of the left hip, and bilateral hearing loss at any time until September 27, 2002.  See Brannon v. West, 12 Vet. App. 32, 35, (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek [disability benefits]."). 

There is no correspondence in the record received prior to September 27, 2002 indicating a request for compensation benefits for service connection for chronic bronchitis with COPD, frostbite injury to the right foot with peripheral neuropathy, frostbite injury to the left foot with peripheral neuropathy, degenerative disc disease of the cervical spine, degenerative arthritis of the left hip, or bilateral hearing loss specifically.  Additionally, it was not until after he filed his September 27, 2002 claim that the Veteran submitted treatment records which showed confirmed current diagnoses of chronic bronchitis with COPD, frostbite injury to the right foot with peripheral neuropathy, frostbite injury to the left foot with peripheral neuropathy, degenerative disc disease of the cervical spine, degenerative arthritis of the left hip, and bilateral hearing loss.  Therefore, according to 38 U.S.C.A. § 5110(a) (West 2002) and 38 C.F.R. § 3.400 (2011), September 27, 2002 is the appropriate effective date for the grants of service connection for chronic bronchitis with COPD, frostbite injury to the right foot with peripheral neuropathy, frostbite injury to the left foot with peripheral neuropathy, degenerative disc disease of the cervical spine, degenerative arthritis of the left hip, and bilateral hearing loss.  Although there is some evidence of earlier treatment of some of the Veteran's disabilities, the date of claim controls as it is later than the date entitlement arose.  As a result, the Veteran is not entitled to an effective date earlier than September 27, 2002 for service connection for chronic bronchitis with COPD, frostbite injury to the right foot with peripheral neuropathy, frostbite injury to the left foot with peripheral neuropathy, degenerative disc disease of the cervical spine, degenerative arthritis of the left hip, and bilateral hearing loss.

Similarly, regarding the Veteran's tinnitus, there is no correspondence in the record received prior to August 17, 2006 indicating a request for compensation benefits for service connection for tinnitus specifically.  The Board acknowledges that the Veteran filed a claim for service connection for bilateral hearing loss on September 27, 2002, but as tinnitus is a distinct disorder unrelated to bilateral hearing loss, the Veteran's claim for service connection for bilateral hearing loss is not considered to also be an implied claim for service connection for tinnitus.  The Veteran did not mention any problems with ringing in the ears or tinnitus at the time he applied for service connection for bilateral hearing loss.  Indeed, the Veteran did not make any statements relating to tinnitus prior to his August 2006 VA audiological examination.  Therefore, according to 38 U.S.C.A. § 5110(a) (West 2002) and 38 C.F.R. § 3.400 (2011), August 17, 2006 is the appropriate effective date for the grant of service connection for tinnitus.  In this case, the date entitlement arose controls as the Veteran never filed a claim for service connection for tinnitus prior to August 17, 2006, and therefore, the only applicable effective date would be the date of entitlement.  As a result, the Veteran is not entitled to an effective date earlier than August 17, 2006 for service connection for tinnitus.      

In summary, the law provides that the earliest effective date that may be assigned for the grants of service connection for the Veteran's chronic bronchitis with COPD, frostbite injury to the right foot with peripheral neuropathy, frostbite injury to the left foot with peripheral neuropathy, degenerative disc disease of the cervical spine, degenerative arthritis of the left hip, and bilateral hearing loss is the date of receipt of his original claims for such disability on September 27, 2002.  See 38 U.S.C.A. § 5110(a) (West 2002); see also 38 C.F.R. § 3.400 (2011).  Consequently, an effective date earlier than September 27, 2002 is not warranted for those disabilities.  Further, as the Veteran never filed a claim for service connection for tinnitus, the law provides that the earliest effective date that may be assigned for the grant of service connection for tinnitus is the date that entitlement arose on August 17, 2006.  See 38 U.S.C.A. § 5110(a) (West 2002); see also 38 C.F.R. § 3.400 (2011).  Consequently, an effective date earlier than August 17, 2006 is not warranted for tinnitus.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than September 27, 2002 for the award of service connection for chronic bronchitis with COPD is denied.  

Entitlement to an effective date earlier than September 27, 2002 for the award of service connection for frostbite injury to the right foot with peripheral neuropathy is denied.  

Entitlement to an effective date earlier than September 27, 2002 for the award of service connection for frostbite injury to the left foot with peripheral neuropathy is denied.  

Entitlement to an effective date earlier than September 27, 2002 for the award of service connection for degenerative disc disease of the cervical spine is denied.  

Entitlement to an effective date earlier than September 27, 2002 for the award of service connection for degenerative arthritis of the left hip is denied.  

Entitlement to an effective date earlier than September 27, 2002 for the award of service connection for bilateral hearing loss is denied.  

Entitlement to an effective date earlier than August 17, 2006 for the award of service connection for tinnitus is denied.  


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to an effective date earlier than September 27, 2002 for the award of service connection for residuals of a concussion with headaches.  

In a May 2012 statement through his representative, the Veteran alleged CUE with respect to a November 1979 rating decision that, in pertinent part, denied service connection for residuals of a concussion with headaches.  

In light of the above, the Board has determined that the claim for entitlement to an effective date earlier than September 27, 2002 for the award of service connection for residuals of a concussion with headaches is inextricably intertwined with the claim for whether there was CUE in a November 1979 rating decision that denied entitlement to service connection for residuals of a concussion with headaches because the final outcome of the CUE claim could materially affect the result of the earlier effective date claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.      
The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the AOJ in the first instance.  Thus, the clear and unmistakable error claim should not be returned to the Board unless it is properly appealed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Adjudicate the claim of CUE in a November 1979 rating decision that denied entitlement to service connection for residuals of a concussion with headaches.  This issue should only be returned to the Board only if it is timely appealed and perfected.

2.  After the above has been completed, the record should again be reviewed.  If the claim for an effective date earlier than September 27, 2002 for the award of service connection for residuals of a concussion with headaches remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


